Exhibit 10.44
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made effective as of December 8th, 2008 (the “Effective
Date”), by and between Health Fitness Corporation, a Minnesota corporation
(hereinafter called “HFC” or the “Company”), and J. Mark McConnell (hereinafter
called “Executive”).
RECITALS
     WHEREAS, Executive desires to be employed by HFC and HFC desires to employ
Executive on the terms stated in this Agreement;
     WHEREAS, Executive acknowledges that Executive has been notified and
recognizes that the execution of this Agreement, including specifically the
restrictive covenants contained in Article IV of this Agreement, is an express
condition of his employment with HFC;
     NOW, THEREFORE, in consideration of HFC hiring Executive and the
continuation of his employment, any promotions, increases in compensation,
and/or other benefits now or hereafter paid or made available to Executive by
HFC, Executive and HFC agree as follows:
ARTICLE I
EMPLOYMENT, COMPENSATION AND BENEFITS
     1.01 Employment With HFC.
(a) HFC hereby agrees to employ Executive initially in the position of Senior
Vice President Business Development, and Executive hereby accepts such
employment with HFC. Such employment shall continue indefinitely until
terminated in accordance with Article II of this Agreement.
     1.02 Duties.
(a) Executive agrees, during Executive’s employment, to devote Executive’s full
time and best efforts to the business of HFC, including, without limitation, the
performance of those duties and responsibilities reasonably and customarily
associated with Executive’s position, which duties and responsibilities may
change from time to time. Executive’s duties and responsibilities shall be
subject to determination by HFC’s Chief Executive Officer or his designee.
(b) Executive shall report to, and at all times shall be subject to the
direction of, HFC’s Chief Executive Officer or his designee.

-1-



--------------------------------------------------------------------------------



 



(c) Executive, at all times during Executive’s employment with HFC, shall comply
with HFC’s reasonable standards, regulations and policies as determined or set
forth by HFC from time to time and as applicable to employees of HFC.
(d) HFC has agreed to allow Executive to work out of a home office at his
Tennessee residence. Executive will cover all costs and expenses regarding the
furnishing and all other costs and expenses incurred in regard to the home
office, including but not limited to any rent, and he will not be reimbursed by
HFC for such costs or expenses, except as set forth below in this subsection
1.02(d). Executive agrees to provide ergonomic furnishings for the home office
suitable for a standard office environment. HFC will supply, or reimburse
Executive for, certain equipment and supplies the Company deems necessary for
Executive to do business from the home office, including a computer, printer,
fax capability, installation costs for initial office and cell telephone set-up
and monthly service and call charges, office supplies, and other miscellaneous
items.
Executive agrees to set up the home office in such a way as to ensure that he
can effectively conduct HFC business in a confidential manner and to ensure that
information, communications, documents and materials relating to HFC, its
business and its customers are treated in a confidential manner and are not
accessible to non-HFC personnel. Executive will comply with HFC instructions as
the Company may provide from time to time regarding the handling of such
information, communications, documents and materials at his home office or which
are accessible on computer or other electronic equipment at his home office
during his employment and upon his resignation or termination of employment.
Executive understands and agrees that all telephone numbers used in connection
with his conduct of HFC business are the property of HFC and Executive will
comply with any instructions related to the discontinuance or transfer of such
numbers during his employment and upon his resignation or termination of
employment. HFC may in the future and in its discretion determine that the home
office arrangement does not meet HFC’s business needs and direct Executive to
work on a regular basis out of one of HFC’s locations.
(e) Executive will be required to spend an appropriate amount of time each month
working out of the HFC home office in Minnesota, as directed from time to time
by the Chief Executive Officer or his designees. Executive shall also be
required to frequently travel to other locations as needed for business
purposes.
     1.03 Outside Activities. Executive shall not engage in any outside
activities that conflict or appear to conflict with HFC’s interests, or that
interfere in any way with Executive’s performance of Executive’s duties
hereunder. In addition, Executive shall not engage in any activity that might
subject HFC to criticism or adverse publicity, that might interfere with
Executive’s normal work schedule, or that might interfere with Executive’s job
duties. Moreover, Executive shall not, and hereby agrees not to accept
remuneration of any kind from Executive’s participation in any outside activity
without the express written approval of HFC.

-2-



--------------------------------------------------------------------------------



 



     1.04 Annual Base Salary. Executive shall be paid a bi-weekly gross salary
of $8,846.15 (which is U.S. $230,000 on an annual basis), less withholding for
income and FICA taxes and any other proper deductions. Executive’s base salary
will be paid to Executive in accordance with HFC’s normal payroll practices.
Executive’s performance shall be reviewed annually for base salary increase each
March beginning in 2010, and such increase, if any, shall be determined by HFC
in its sole discretion.
     1.05 Fringe Benefits. HFC shall provide the following fringe benefits to
Executive so long as Executive is employed by HFC:
(a) Executive shall be eligible to participate in an annual calendar year bonus
program subject to the specific terms and conditions of the program developed
each year.
(c) Executive shall be eligible to participate in employee benefit plans and
programs offered by HFC from time to time, including, but not limited to, any
medical, dental, short-term disability, long-term disability and life insurance
coverage, or retirement plans, in accordance with the terms and conditions of
those benefit plans and programs.
(d) Executive shall be eligible to accrue up to 23 days of paid time off per
anniversary year in accordance with HFC’s standard Paid Time Off practices and
policies. In addition, Executive may be eligible for additional paid time off in
accordance with HFC’s standard holiday practices and policies.
     1.06 Expenses. During the term of this Agreement, Executive shall be
entitled to prompt reimbursement by HFC for all reasonable, ordinary and
necessary travel, entertainment and other business related expenses incurred by
Executive (in accordance with the policies and procedures established by HFC for
employees from time to time) in the performance of Executive’s duties and
responsibilities under this Agreement; provided, however, that Executive shall
properly account for such expenses in accordance with federal, state and local
tax requirements and HFC’s policies and procedures.
     1.07 Stock Options. Subject to approval by the Board of Directors for this
grant of stock options to the Executive, Executive and HFC shall enter into a
separate Incentive Stock Option Agreement (“ISOA”) under the Company’s Amended
and Restated 2005 Stock Option Plan (the “Option Plan”), pursuant to which HFC
will grant to Executive, effective on the Effective Date (the “date of grant”),
options to purchase 25,000 shares of common stock of HFC. Under the ISOA, such
options will vest 25% on each of the first four anniversaries of the date of
grant (subject to Executive’s continued employment), will expire on the sixth
anniversary of the date of grant, and will have an exercise price equal to the
fair market value of HFC’s common stock on the date of grant. The full terms and
conditions of such stock option will be set forth in the ISOA and shall be
subject to the Option Plan, and such ISOA shall also set forth provisions
regarding the termination of such options following the termination of
Executive’s employment for any reason. Additional annual grants of stock options
shall be as determined by the Board of Directors in accordance with and subject
to the Option Plan and the terms of the stock option agreement for each such
grant.

-3-



--------------------------------------------------------------------------------



 



     1.08 Restricted Stock Grant. Subject to approval by the Board of Directors,
Executive and HFC shall enter into a separate Restricted Stock Agreement
pursuant to which HFC will grant to Executive, effective on the Effective Date
(the “date of grant”), an equity award of 10,000 shares of restricted Common
Stock (the “Restricted Stock”), in accordance with HFC’s 2007 Equity Incentive
Plan, which shall vest in three (3) equal installments on the first, second and
third anniversaries of the date of grant, provided that Executive is
continuously employed with HFC through each such vesting date for such
restricted shares to vest. The full terms and conditions of this award shall be
as further set forth in and subject to the 2007 Equity Incentive Plan and the
Restricted Stock Agreement.
ARTICLE II
TERMINATION
     2.01 Events of Termination. Executive’s employment with HFC:
(a) May be terminated by mutual written agreement of HFC and Executive.
(b) Shall terminate immediately upon the death of Executive.
(c) May be terminated upon written notice from HFC to Executive for Cause, which
shall mean the following:
     (i) Failure of Executive to (a) satisfactorily, faithfully, diligently or
competently perform the duties, requirements and responsibilities of Executive’s
employment as contemplated by this Agreement or as assigned by HFC’s Chief
Executive Officer or his designee, or (b) take reasonable direction consistent
with Executive’s position from HFC’s Chief Executive Officer or his designee; or
     (ii) Failure of Executive to comply with the reasonable policies,
regulations and directives of HFC as in effect from time to time; or
     (iii) Any act or omission on the part of Executive which constitutes a
failure to comply with the provisions of this Agreement; or
     (iv) Any act or omission on the part of Executive which is harmful to the
reputation or business of HFC, including, but not limited to, personal conduct
of Executive which is inconsistent with federal and state laws respecting
harassment of, or discrimination against, one or more of HFC’s employees; or
     (v) Conviction of Executive of, or a guilty or nolo contendere plea by
Executive with respect to, any crime punishable as a felony; or any bar against
Executive from serving as a director, officer or executive of any firm the
securities of which trade publicly.

-4-



--------------------------------------------------------------------------------



 



     Executive’s termination for Cause shall be determined in good faith by and
in the sole discretion of HFC’s Chief Executive Officer and/or his designee.
     In the event of termination pursuant to subparagraph 2.01(c)(iii), (iv) or
(v), Executive’s termination shall be immediate upon the giving of written
notice to Executive. However, in the event of termination pursuant to
subparagraph 2.01(c)(i) or (ii), HFC’s Chief Executive Officer or his designee
will provide Executive written notice (the “Cause Notice”) of proposed
termination which provides (1) reasonable detail as to the cause or causes
asserted by HFC and upon which the Cause Notice is based, and (2) notification
of a certain period of time from receipt of such Cause Notice within which
Executive shall have the opportunity to cure the performance or conduct upon
which the Cause Notice is based, to the satisfaction of HFC’s Chief Executive
Officer or his designee. If after the completion of the designated cure period
HFC’s Chief Executive Officer or his designee determines, in his sole
discretion, that Executive has failed to cure the performance or conduct,
Executive will be given written notice of Executive’s termination and
Executive’s employment will terminate immediately upon the giving of such notice
to Executive.
(d) May be terminated upon Executive’s inability to perform the essential
functions of Executive’s position due to physical or mental disability, with or
without reasonable accommodation, as determined in the good faith judgment of
HFC’s Chief Executive Officer or his designee, or as may otherwise be required
by applicable law.
(e) Shall terminate at the end of the month during which Executive reaches the
normal retirement date established by HFC for management employees of HFC, but
in no event earlier than the compulsory retirement age permitted under
applicable federal or state law for management employees.
(f) May be terminated by Executive for any reason on thirty (30) days’ written
notice to HFC.
(g) May be terminated by HFC at any time, for any reason, immediately upon
written notice to Executive.
(h) May be terminated by HFC immediately upon written notice to Executive at any
time within (6) months after a Change of Control as defined in Section 2.03
below.
     2.02 Compensation Upon Termination of Executive’s Employment. In the event
that Executive’s employment with HFC terminates the following provisions shall
govern as applicable:
(a) If termination occurs pursuant to subparagraph 2.01(a), (b), (c), (d), (e),
or (f), Executive’s receipt of base salary and fringe benefits shall terminate
as of the date of termination (except Executive shall have the right to continue
certain benefits at Executive’s expense under COBRA), unless the parties agree
in writing otherwise. If termination occurs pursuant to subparagraph 2.01(d),
Executive acknowledges and

-5-



--------------------------------------------------------------------------------



 



agrees that Executive’s receipt of salary compensation between the date of
disability and date of termination shall be governed by HFC’s employee benefit
programs, as may be amended from time to time, to the extent Executive is
eligible to participate in such programs.
(b) If termination occurs pursuant to subparagraph 2.01(g), Executive’s receipt
of base salary and fringe benefits shall terminate as of the date of termination
(except Executive shall have the right to continue certain benefits at
Executive’s expense under COBRA). However, Executive shall receive as separation
pay the equivalent of six (6) months of Executive’s then current base salary.
Executive shall be required to execute a release agreement prepared by HFC to
include a general release of any and all claims in favor of HFC in exchange for
Executive’s receipt of separation pay under this subparagraph 2.02(b). Any
separation pay due to Executive under this subparagraph 2.02(b) shall be payable
to Executive in a lump sum thirty (30) days after receipt by the Company of the
signed release agreement and the expiration of any rescission periods in such
agreement without rescission by Executive. Notwithstanding the foregoing, if any
of the payments described in this Section 2.02 are subject to the requirements
of Section 409A of the Code, and the Company determines that Executive is a
“specified employee” as defined in Section 409A of the Code, such payments shall
not be made earlier than the date that is six (6) months after Executive’s
termination, but shall be paid during the calendar year following the year in
which such termination occurs and within thirty (30) days of the earliest
possible date permitted under Section 409A of the Code.
(c) All payments made to Executive under this Section 2.02 shall be reduced by
amounts (i) required to be withheld in accordance with federal, state and local
laws and regulations in effect at the time of payment, and (ii) owed to HFC by
Executive for any amounts advanced, loaned or misappropriated in accordance with
applicable law.
     2.03 Termination in the Event of a Change of Control.
(a) Change of Control Payments. If termination occurs pursuant to subparagraph
2.01(h), Executive’s receipt of base salary and fringe benefits shall terminate
as of the date of termination (except Executive shall have the right to continue
certain benefits at Executive’s expense under COBRA). However, Executive shall
receive as separation pay the equivalent of six (6) months of Executive’s then
current base salary. Executive shall be required to execute a release agreement
prepared by HFC to include a general release of any and all claims in favor of
HFC in exchange for Executive’s receipt of separation pay under this
subparagraph 2.03(a). Any separation pay due to Executive under this
subparagraph 2.03(a) shall be payable to Executive in a lump sum thirty
(30) days after receipt by the Company of the signed release agreement and the
expiration of any rescission periods in such agreement without rescission by
Executive. Notwithstanding the foregoing, if any of the payments described in
this Section 2.03 are subject to the requirements of Section 409A of the Code,
and the Company determines that Executive is a “specified employee” as defined
in Section 409A of the Code, such payments shall not be made earlier than

-6-



--------------------------------------------------------------------------------



 



the date that is six (6) months after Executive’s termination, but shall be paid
during the calendar year following the year in which such termination occurs and
within thirty (30) days of the earliest possible date permitted under
Section 409A of the Code.
(b) Limitation on Change of Control Payments. Executive shall not be entitled to
receive any Change of Control Action (as defined below), which would constitute
an “excess parachute payment” for purposes of Section 280G of the Code, or any
successor provision, and the regulations thereunder. In the event that any
Change of Control Action payable to Executive would constitute an “excess
parachute payment,” then the acceleration of the exercisability of any stock
options and the payments to Executive pursuant to this Section 2.03 shall be
reduced to the largest amount as will result in no portion of such payments
being subject to the excise tax imposed by Section 4999 of the Code. For
purposes of this Section 2.03, a “Change of Control Action” shall mean any
payment, benefit or transfer of property in the nature of compensation paid to
or for the benefit of Executive under any arrangement which is considered
contingent on a Change of Control for purposes of Section 280G of the Code,
including, without limitation, any and all salary, bonus, incentive, restricted
stock, stock option, compensation or benefit plans, programs or other
arrangements, and shall include benefits payable under this Agreement.
(c) Definition. For purposes of this Agreement, a “Change of Control” shall mean
any of the following events occurring after the date of this Amendment:
(1) A merger or consolidation to which the Company is a party, an acquisition by
the Company involving the issuance of the Company’s securities as consideration
for the acquired business, or any combination of fully closed and completed
mergers, consolidations or acquisitions during any consecutive twenty-four
(24) month period, if the individuals and entities who were shareholders of the
Company immediately prior to the effective date of such merger, consolidation,
or acquisition (or prior to the effective date of the first of a combination of
such transactions) have, immediately following the effective date of such
merger, consolidation or acquisition (or following the effective date of the
last of a combination of such transactions), beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power of all classes of securities issued by
the surviving corporation for the election of directors of the surviving
corporation; or
(2) The purchase or other acquisition by any one person, or more than one person
acting as a group, of substantially all of the total gross value of the assets
of the Company during the twelve (12) month period ending on the date of the
most recent purchase or other acquisition by such person or persons. For
purposes of this subparagraph 2.03(c), “gross value” means the value of the
assets of the Company or the value of the assets being disposed

-7-



--------------------------------------------------------------------------------



 



of, as the case may be, determined without regard to any liabilities associated
with such assets.
ARTICLE III
PROTECTION OF TRADE SECRETS AND
CONFIDENTIAL BUSINESS DATA
     3.01. Confidential Information. For the purposes of this Agreement,
“Confidential Information” means any information not generally known to the
public and proprietary to HFC and includes, without limitation, trade secrets,
inventions, and information pertaining to research, development, purchasing,
marketing, selling, accounting, licensing, business systems, business
techniques, site processes and manuals, customer information and lists,
prospective customer information and lists, pricing information and lists, fee
schedules, business strategies and plans, information pertaining to the benefits
HFC provides to its customers and employees, pending patentable materials and/or
designs, design documentation, discoveries, improvements, ideas, documentation
of meetings, tests and/or test standards, employee compensation, or manuals
whether or not in document, electronic, computer or other form. For example,
Confidential Information may be contained in HFC’s customer lists, prospective
customer lists, the particular needs and requirements of customers, the
particular needs and requirements of prospective customers, and the identity of
customers or prospective customers. Information shall be treated as Confidential
Information regardless of its source, and any information which is labeled or
marked as being “confidential” or “trade secret” shall be presumed to be
Confidential Information. The definition of “Confidential Information” is not
intended to be complete; from time to time during the term of Executive’s
employment, Executive may gain access to other information not generally known
to the public and proprietary to HFC concerning HFC’s business that is of
commercial value to HFC, which information shall be included in the definition
of “Confidential Information” above, even though not specifically listed in that
definition. The definition of Confidential Information and the provisions of
this Article III apply to any form in which the subject information, trade
secrets, or data may appear, whether written, oral, or any other form of
recording or storage.
     3.02 Maintain in Confidence. Executive shall hold the Confidential
Information, including trade secrets and/or data, in the strictest confidence
and will never, without prior written consent of HFC, (directly or indirectly)
disclose, assign, transfer, convey or communicate to any person or entity
(including without limitation a competitor of HFC, the press, other
professionals, corporations, partnerships or the public), or use for Executive’s
own or another’s benefit, at any time prior to or during Executive’s employment
with HFC or at any time after Executive’s termination of employment with HFC,
regardless of the reason for Executive’s resignation or termination of
employment, whether voluntary or involuntary. Executive further promises and
agrees that Executive will faithfully abide by any rules, policies, practices or
procedures existing or which may be established by HFC for insuring the
confidentiality of the Confidential Information, including, but not limited to,
rules, policies, practices or procedures: (a) limiting access to authorized
personnel; (b) limiting copying of any writing, data or recording; (c) requiring
storage of property, documents or data in secure facilities provided by

-8-



--------------------------------------------------------------------------------



 



HFC and limiting safe or vault lock combinations or keys to authorized
personnel; and/or (d) checkout and return or other procedures promulgated by HFC
from time to time.
     3.03 Return of Information/Property. Upon Executive’s resignation or
termination of employment, whether voluntary or involuntary, or prior to or
during Executive’s employment upon request by HFC for any reason, Executive will
return to HFC any and all written or otherwise recorded form of all Confidential
Information (and any copies thereof) in Executive’s possession, custody or
control, including, but not limited to, notebooks, memoranda, specifications,
customer information and lists, prospective or potential customer information
and lists, and pricing information and lists, and will take with him, upon
leaving HFC’s place of business or employment with HFC, no such documents, data,
writings, recordings, or reproduction in any form which may have been entrusted
or obtained by him during the course of Executive’s employment or to which he
had access, possession, custody or control, except with the express, written
permission of HFC’s Board of Directors. Moreover, in the event of Executive’s
resignation or termination of employment, whether voluntary or involuntary, all
corporate documents, records, files, credit cards, computer disks and tapes,
computer access cards, codes and keys, file access codes and keys, building and
office access cards, codes and keys, materials, equipment and other property of
HFC which is in Executive’s possession, custody or control shall be returned to
HFC at its principal business offices on the date of Executive’s resignation or
termination of employment, or within five business days thereafter if
termination occurs without notice. Executive may copy, at Executive’s expense,
documents, records, materials and information of HFC only with the express,
written permission of HFC’s Board of Directors.
     3.04 Irreparable Harm. The parties acknowledge that HFC will suffer
irreparable harm if Executive breaches Sections 3.02 or 3.03, either during or
after Executive’s employment with HFC. Accordingly, HFC shall be entitled, in
addition to any other right and remedy it may have, at law or equity, to a
temporary restraining order and/or injunction, without the posting of a bond or
other security, or with the posting of a minimal bond or security where required
by applicable law, enjoining or restraining Executive from any violation of
Sections 3.02 or 3.03, and Executive hereby consents to HFC’s right to seek the
issuance of such injunction. If HFC institutes any such action against
Executive, alone or in conjunction with any third party or parties to enforce
any terms or provisions of Sections 3.02 or 3.03, then the party that prevails
in such action shall be entitled to receive from the opposing party (or parties)
in the action the prevailing party’s reasonable attorneys’ fees incurred in such
action and all costs and expenses incurred in connection therewith in accordance
with Section 7.08
     3.05 Survival of Provisions. The parties agree that the provisions in this
Article III shall survive the termination of this Agreement and Executive’s
resignation or the termination of Executive’s employment for any reason.

-9-



--------------------------------------------------------------------------------



 



ARTICLE IV
NON-COMPETE; NON-SOLICITATION; NON-DISPARAGEMENT
     4.01 Non-Compete Agreement.
(a) During Executive’s employment with HFC and for a period of twelve (12)
months after Executive’s resignation or termination of employment, whether
voluntary or involuntary, Executive shall not render services of any kind,
directly or indirectly, to any Conflicting Organization (as defined below) in
the United States, or in any foreign country or territory, except that Executive
may accept employment with a Conflicting Organization whose business is
diversified and which is, as to that part of its business in which Executive
accepts employment, not a Conflicting Organization, provided that HFC, prior to
Executive’s accepting such employment, shall receive separate written assurances
satisfactory to HFC from such Conflicting Organization and from Executive, that
Executive will not render services directly or indirectly, for a 12-month
period, in connection with any Conflicting Product. Executive also agrees that
during Executive’s employment with HFC and for a period of 12 months thereafter,
Executive will not render services to any other organization or person in a
position in which Executive could use Confidential Information to the detriment
of HFC.
(b) “Conflicting Organization” means any person or organization that is engaged
in (or about to become engaged in) research on, consulting regarding, or
development, production, marketing or selling of a Conflicting Product.
(c) “Conflicting Product” means any product, process, technology, invention or
service relating to employee health improvement, wellness, or health and fitness
management which is competitive with those offered by HFC, or which is under
development and will be competitive with those offered by HFC; and any other
product, process, technology, invention or service which is competitive with
those offered by HFC.
     4.02 Non-Solicitation Agreement. During Executive’s employment with HFC and
for a period of twelve (12) months after Executive’s resignation or termination
of employment, whether voluntary or involuntary, Executive shall not,
     (a) solicit HFC’s current or former customers or potential or prospective
customers on behalf of himself or any other business, person or entity for the
purpose of selling, offering, providing or otherwise making available products
or services that are the same as or similar to those products and services that
were offered by HFC at any time during Executive’s employment with HFC;
     (b) exploit or use contacts, developed or made during Executive’s
employment with HFC, for the purpose of soliciting HFC’s current or former
customers or potential or prospective customers on Executive’s behalf or the
behalf of any other business, person or entity for purpose of selling, offering,
providing or otherwise making available products or services that are the same
as or similar to those products and services that were offered by HFC at any
time during Executive’s employment with HFC; or

-10-



--------------------------------------------------------------------------------



 



     (c) directly or indirectly, induce or attempt to induce, any of HFC’s then
current employees or independent contractors to terminate their employment,
contractual or other relationship with HFC, or otherwise interfere or attempt to
interfere with that existing employment or other relationship with HFC.
     4.03 Non-Disparagement. During Executive’s employment with HFC and at all
times thereafter, Executive shall not disparage or defame, or allow or cause
others to disparage or defame, HFC, its Board of Directors, directors, officers,
employees, customers, or vendors.
     4.04 Irreparable Harm. The parties acknowledge that HFC will suffer
irreparable harm if Executive breaches Section 4.01, 4.02 or 4.03. Accordingly,
HFC shall be entitled, in addition to any other right and remedy it may have, at
law or equity, to a temporary restraining order and/or injunction, without the
posting of a bond or other security, or with the posting of a minimal bond or
security where required by applicable law, enjoining or restraining Executive
from any violation of Section 4.01, 4.02 or 4.03 and Executive hereby consents
to HFC’s right to seek the issuance of such injunction. If HFC institutes any
such action against Executive, alone or in conjunction with any third party or
parties to enforce any terms or provisions of Section 4.01, 4.02 or 4.03 then
the party that prevails in such action shall be entitled to receive from the
opposing party (or parties) in the action the prevailing party’s reasonable
attorneys’ fees incurred in such action and all costs and expenses incurred in
connection therewith in accordance with Section 7.08.
     4.05 Limit to Extent Enforceable. In the event that a court of competent
jurisdiction determines that any of the provisions of Section 4.01, 4.02 or 4.03
are unreasonable, it may limit such provision to the extent it deems reasonable,
without declaring the provision of Section 4.01, 4.02 or 4.03 invalid in its
entirety. This provision shall not be construed as an admission by HFC, but is
only included to provide HFC with the maximum possible protection for its
business, Confidential Information, trade secrets and data, consistent with the
right of Executive to earn a livelihood subsequent to the termination of
Executive’s employment.
     4.06 Compliance. To enable HFC to monitor Executive’s compliance with the
obligations imposed by this Agreement, including Sections 4.01, 4.02 and 4.03,
Executive shall, during the twelve (12) months following Executive’s termination
or resignation, inform HFC of the identity of any new employer of Executive and
of Executive’s job title and responsibilities with any such employer.
     4.07 Survival of Provisions. The parties agree that the provisions in this
Article IV shall survive termination of this Agreement and Executive’s
resignation or the termination of Executive’s employment for any reason.
ARTICLE V
INVENTIONS
     5.01 Invention. For purposes of this Agreement, the term “Invention” means
ideas, discoveries, and improvements whether or not shown or described in
writing or reduced to practice and whether patentable or not, relating to any of
HFC’s present or future sales, research, or other business activities, or
reasonably foreseeable business interests of HFC.

-11-



--------------------------------------------------------------------------------



 



     5.02 Disclosure. Executive shall promptly and fully disclose to HFC and
will hold in trust for HFC sole right and benefit any Invention which Executive,
during the period of Executive’s employment (including during non-working
hours), makes, conceives, or reduces to practice or causes to be made,
conceived, or reduced to practice either alone or in conjunction with others
that: (a) relates to any subject matter pertaining to Executive’s employment;
(b) relates to or is directly or indirectly connected with the business,
products, projects, or Confidential Information of HFC; or (c) involves the use
of any time, material, or facility of HFC.
     5.03 Assignment of Ownership. Executive hereby assigns to HFC all of
Executive’s right, title, and interest in and to all such inventions as
described in Section 5.02 and, upon HFC’s request, Executive shall execute,
verify, and deliver to HFC such documents including, without limitation,
assignments and applications for Letters Patent, and shall perform such other
acts, including, without limitation, appearing as a witness in any action
brought in connection with this Agreement that is necessary to enable HFC to
obtain the sole right, title, and benefit to all such inventions.
     5.04 Excluded Inventions. It is further agreed, and Executive is hereby so
notified, that the above agreement to assign inventions to HFC does not apply to
any invention for which no equipment, supplies, facility, or Confidential
Information of HFC was used, which was developed entirely on Executive’s own
time, and (a) which does not relate (i) directly to the business of HFC or
(ii) to HFC’s actual or demonstrably anticipated research or development, or
(b) which does not result from any work performed by Executive for HFC.
     5.05 Prior Inventions. Attached to this Agreement and initialed by both
parties is a list of all of the inventions, by description, if any, in which
Executive possesses any right, title, or interest prior to this employment and
the execution of this Agreement, which are not subject to the terms of this
Agreement.
     5.06 Specific Performance; Attorney Fees. Executive expressly acknowledges
and agrees that any violation of any terms of Sections 5.02 or 5.03 may result
in the issuance of a temporary restraining order and/or injunction against
Executive to effect specific performance of the terms of Sections 5.02 or 5.03.
If HFC institutes any action against Executive, alone or in conjunction with any
third party or parties, to enforce any term or provision of Sections 5.02 or
5.03, then the party that prevails in such action shall be entitled to receive
from the opposing party (or parties) in the action the prevailing party’s
reasonable attorneys’ fees incurred in such action and all costs and expenses
incurred in connection therewith in accordance with Section 7.08.
     5.07 Survival of Provisions. The parties agree that the provisions in this
Article V shall survive termination of this Agreement and Executive’s
resignation or the termination of Executive’s employment for any reason.

-12-



--------------------------------------------------------------------------------



 



ARTICLE VI
ARBITRATION
     6.01 Agreement to Arbitrate. With the exception of HFC’s right to seek
injunctive relief in connection with breaches by Executive of Sections 3.02,
3.03, 4.01, 4.02, 4.03 and/or 5.02 or 5.03 of this Agreement, all disputes or
claims arising out of or in any way relating to this Agreement, including the
making of this Agreement, shall be submitted to and determined by final and
binding arbitration before the American Arbitration Association (“AAA”) under
the AAA’s National Rules for the Resolution of Employment Disputes. The award of
the arbitrator(s), or a majority of them, shall be final and judgment upon such
award may be entered in any court of competent jurisdiction. This arbitration
provision shall continue in full force and effect after Executive’s resignation
or termination of employment under this Agreement.
     6.02 Discovery. In addition to any other procedures provided for under the
rules of the AAA, upon written request, each party shall, at least 14 days prior
to the date of any hearing, provide to the opposite party a copy of all
documents relevant to the issues raised by any claim or counterclaim and a list
of all witnesses to be called by that party at the hearing and each party shall
be permitted to take at least one deposition at least 14 days prior to any
hearing.
     6.03 Costs. The costs of proceedings under Article VI shall be paid in
accordance with the provisions of Article VII below.
ARTICLE VII
MISCELLANEOUS
     7.01 Governing Law. This Agreement shall be governed according to the laws
of the State of Minnesota without reference to its conflict of laws principles.
     7.02 Captions. The captions set forth in this Agreement are for convenience
only and shall not be considered as part of this Agreement or as in any way
limiting or amplifying the terms and conditions hereof.
     7.03 No Conflicting Obligations. Executive represents and warrants to HFC
that he is not under, or bound to be under in the future, any obligation to any
person, firm, or corporation that is or would be inconsistent or in conflict
with this Agreement or would prevent, limit, or impair in any way the
performance by him of Executive’s obligations hereunder. Specifically, but
without limiting the generality of the foregoing, Executive warrants and
represents to HFC that he is not currently bound and will not be bound in the
future by any confidentiality agreements and/or restrictive covenants that may
and/or will restrict Executive’s ability to perform Executive’s duties
hereunder. Moreover, Executive agrees that he will not enter into any
confidentiality agreements and/or restrictive covenants during Executive’s
employment with HFC that may or will restrict Executive’s ability to perform
Executive’s duties hereunder, with the exception of any confidentially
agreements and/or restrictive covenants entered into by and between Executive
and HFC.
     7.04 Successors. This Agreement is personal to Executive and Executive may
not assign or transfer any part of Executive’s rights or duties hereunder, or
any compensation due to him hereunder, to any other person. This Agreement may
be assigned by HFC. This Agreement is binding on any successors or assigns of
HFC.

-13-



--------------------------------------------------------------------------------



 



     7.05 Waiver. The waiver by any party of the breach or nonperformance of any
provision of this Agreement by any other party will not operate or be construed
as a waiver of any future breach or nonperformance under any provision of this
Agreement or any similar agreement with any other employee.
     7.06 Notices. Any and all notices referred to herein shall be deemed
properly given only if in writing and delivered personally or sent postage
prepaid, by certified mail, return receipt requested, as follows:
(a) To HFC by notice to the Chief Executive Officer
(b) To Executive at Executive’s home address as it then appears on the records
of HFC, it being the duty of Executive to keep HFC informed of Executive’s
current home address at all times.
The date on which notice to HFC or Executive shall be deemed to have been given
if mailed as provided above shall be the date on the certified mail return
receipt. Personal delivery to Executive shall be deemed to have occurred on the
date notice was delivered to Executive personally or deposited in a mail box or
slot or left with security or administrative personnel, at Executive’s residence
by a representative of HFC or any messenger or delivery service.
     7.07 Survival of Provisions. The parties agree that the provisions in
Articles III, IV, V, VI, and VII shall survive termination of this Agreement and
Executive’s resignation or termination from employment for any reason.
     7.08 Payment of Fees and Expenses. If any party initiates or becomes a
party to a formal proceeding in law or equity, or under Article VI, involving
this Agreement, and if either party obtains a substantial portion of the relief
requested by that party (the “prevailing party”), then the non-prevailing party
shall pay all of its and the prevailing party’s reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred with respect to such
proceeding. If neither party obtains a substantial portion of the relief
requested each shall bear its/his own expenses. In the event Executive is
terminated pursuant to Section 2.01(c) and challenges HFC’s determination of
Cause, HFC and Executive shall each bear its/his own expenses in connection with
any proceeding initiated by Executive with respect to the determination as to
“Cause.”
     7.09 Term. This Agreement shall be effective from the Effective Date
(Executive’s first day of employment) and shall continue until terminated in
accordance with the provisions set forth in this Agreement.
     7.10 Modification. This Agreement supersedes any and all prior oral and
written understandings and agreements, if any, between the parties relating to
the subject matter hereof. This Agreement sets forth the entire understandings
and agreements between and among the parties and is the complete and exclusive
statement of the terms and conditions thereof. No modification, termination,
discharge or attempted waiver of any provision of this Agreement will be valid
unless it is made in writing and signed by the party against whom the same is
sought to be enforced, and is

-14-



--------------------------------------------------------------------------------



 



specifically identified as a modification, termination, release, waiver or
discharge of this Agreement. Notwithstanding anything in this Agreement to the
contrary, HFC expressly reserves the right to amend this Agreement to the extent
necessary to prevent the income tax and excise tax and interest penalties set
out in Code Section 409A as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder from being applied to the Executive.
     7.11 Counterparts. More than one counterpart of this Agreement may be
executed by the parties hereto, and each fully executed counterpart shall be
deemed an original.
     IN WITNESS WHEREOF, the parties have hereunto set their hands as of the
date written above.

            HEALTH FITNESS CORPORATION
      By   /s/ Gregg Lehman         Gregg Lehman        Its:  Chief Executive
Officer        EXECUTIVE
      /s/ J. Mark McConnell       J. Mark McConnell           

-15-